                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


LASWELL FOUNDATION FOR
LEARNINGAND LAUGHTER, INC.,
et al.,

       Plaintiffs,

v.                                                    Case No. 8:17-cv-46-T-27CPT

TIMOTHY SCHWARTZ, et al.,

      Defendants.
_________________________________/


                                        ORDER

       This cause is before the Court following a status conference conducted on

November 27, 2018.         For the reasons discussed on the record, it is hereby

ORDERED:

       1.      The time frame for discovery is re-opened for a period of seventy-five

(75) days.   As a result, all authorized discovery shall be completed on or before

February 11, 2019. 1      This deadline will not be extended absent extraordinary

circumstances.



1
  This discovery deadline means that all discovery must be completed by that date. Hence,
discovery should be served on an opposing party in such a manner as to ensure that all
discovery is timely completed and within the periods specified in the Federal Rules of Civil
       2.      Within this time period, the Plaintiffs are permitted to conduct

discovery on the limited basis as outlined at the status conference. In short, this

discovery shall be confined to the deposition of the Defendant and the service of the

third-party subpoenas referenced during the status conference.

       3.      The Defendant is permitted to conduct reasonable discovery, as

authorized under the Federal Rules of Civil Procedure. As discussed at the status

conference, the Defendant’s discovery may include, but is not limited to, the

deposition of Plaintiffs’ representative, Patricia Schlesinger.

       4.      For the reasons discussed at the status conference, the depositions of

both the Defendant and Ms. Schlesinger shall be conducted between December 12 and

14, 2018, unless otherwise mutually agreed to by the parties.

       DONE and ORDERED in Tampa, Florida, this 28th day of November 2018.




Copies to:
Counsel of record
Any unrepresented party




Procedure. Although the parties may, by agreement, conduct discovery after the formal
completion date, the Court will not address discovery disputes arising after the discovery
completion date. See MIDDLE DISTRICT DISCOVERY (2015) at I.F.1.
                                            2
